Exhibit N e w s R e l e a s e FOR IMMEDIATE RELEASE SEPTEMBER 2, 2008 Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 BP America 501 Westlake Park Blvd Houston, TX77079 CHESAPEAKE CONTACTS: JEFFREY L. MOBLEY, CFA (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND (405) 879-9232 marc.rowland@chk.com BP CONTACTS: DAREN BEAUDO 281-366-8346 daren.beaudo@bp.com MARTI POWERS 281-236-2283 marti.powers@bp.com CHESAPEAKE ENERGY CORPORATION AND BP AMERICA ANNOUNCE FAYETTEVILLE SHALE JOINT VENTURE OKLAHOMA CITY, OK AND HOUSTON, TX, SEPTEMBER 2, 2008 – Chesapeake Energy Corporation (NYSE:CHK) and BP America (NYSE:BP) today announced the execution of a Letter of Intent for a joint venture whereby BP will acquire a 25% interest in
